UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1029


In Re: MICHAEL S. GORBEY, a/k/a Michael S. Owlfeather-Gorbey,

                    Petitioner.




                        On Petition for Writ of Mandamus.
    (7:16-cv-00455-JLK-RSB; 7:16-cv-00522-JLK-RSB; 7:16-cv-00544-JLK-RSB)


Submitted: March 30, 2017                                         Decided: April 5, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael S. Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael S. Gorbey petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his Fed. R. Civ. P. 59(e) motions for reconsideration. He seeks

an order from this court directing the district court to act. Our review of the district

court’s dockets reveals that the district court entered orders on January 3, 2017, denying

the three motions identified in Gorbey’s petition. Accordingly, because the district court

has recently decided Gorbey’s motions, we deny the mandamus petition as moot. We

grant leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2